                   IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             WESTERN DIVISION

                               NO. 5:20-CR-425-BO




 UNITED STATES OF AMERICA

     V.
                                                          ORDER

 ROBERT TIMOTHY CARRINGTON



      This matter is before the Court on Defendant's Motion to Strike the Pro Se

Motion to Appoint New Counsel (D .E. 21). For good cause shown, Defendant's

Motion IS GRANTED, and his Pro Se Motion to Appoint New Counsel is struck.




So ORDERED , the    ~      day of March, 2021.


                                                  ~o<J:r1r
                                                   U.S. DISTRICT JUDGE




                                        1




          Case 5:20-cr-00425-BO Document 23 Filed 03/02/21 Page 1 of 1
